I am not in accord with the views expressed in the majority opinion. The vital question presented by this record may be summarized: *Page 659 
Was the unemployment of claimants "due to a stoppage of work which exists because of a labor dispute at the * * * premises at which he was last employed * * *?" On this question the decision herein turns and likewise it is on this point that the basic difference of opinion between myself and the majority of the Court arises.
My reasons for answering the question in the negative are based chiefly upon the belief that the Unemployment Compensation Act should be liberally construed in view of the expression of legislative purpose set forth in the Act itself and the facts and circumstances of this case.
The declaration of legislative purpose is as follows:
    "Section 1. The purpose of this chapter is to provide reasonable and effective means for the promotion of social and economic security by reducing as far as practicable the hazards of unemployment. In furtherance, of this objective, the Legislature establishes a compulsory system of unemployment reserves in order to
    "(1) Provide a measure of security to the families of unemployed persons.
    "(2) Guard against the menace to health, morals, and welfare arising from unemployment.
    "(3) Maintain as great purchasing power as possible with a view to sustaining the economic system during periods of economic depression.
    "(4) Stimulate stability of employment as a requisite of social and economic security.
    "(5) Allay and prevent the debilitating consequences of poor relief assistance.
    "To give effect to these purposes the Legislature establishes the following system in the belief that the purposes are reasonably within the sphere of governmental control and that the agencies created for their accomplishment are the fairest and most effective devices now available."
From this declaration it becomes apparent that the legislature desired to eliminate, so far as possible, certain disturbing and baleful factors in our economic and social system. I concede that such a far-reaching law, fraught with so many important, if not grave consequences, *Page 660 
should be administered with caution, and be surrounded with safeguards to prevent frustration of the purposes thus announced. On the other hand, it is only just to say that the purpose of the legislature should not be defeated by a narrow and technical application, and I believe that such an application has been made by the majority of the Court. Such legislation, with its laudable motives and purposes as expressed therein should be liberally construed. I would base such a construction upon the following principles as enunciated in Lewis' Sutherland Statutory Construction, Second Edition:
"The law favors a liberal construction of certain statutes to give them the most beneficial operation. — Two classes of statutes are liberally construed — remedial statutes, and statutes which concern the public good or the general welfare." Sec. 582. "The modern doctrine is that to construe a statute liberally or according to its equity is nothing more than to give effect to it according to the intention of the lawmaker, as indicated by its terms and purposes. This construction may be carried beyond the natural import of the words when essential to answer the evident purpose of the act; so it may restrain the general words to exclude a case not within that purpose." Sec. 589. "Where the intent of the act is manifest, particular words may have an effect quite beyond their natural signification in aid of that intent." Sec. 590.
The inevitable result of a strict construction and application of the Act herein is to defeat the purpose and intent of the legislature. May I be permitted to say that in due time, if the policy of compensation for unemployment appears to be wrong, unwise or impracticable, the legislature in its wisdom will repeal or modify the law.
The majority opinion recognizes that practically all of the incidents of claimants' employment — retention on the company rolls, extension of credit at stores, occupation of company houses and continuance of hospital, medical service and insurance benefits, were carried on throughout the period of inactivity, excepting, of course, work and the payment therefor. This was all done by agreement, apparently, as was the maintenance work within the mining *Page 661 
operations. As noted in the majority opinion, neither the operators nor the claimants expected any work to be done, pending the effectuation of a new contract, and, for the most part, no attempt was made to operate the mines. Everything was held in readiness for the resumption of work as soon as the agreement was reached. Having in mind the liberal rules of construction which should govern statutes of the character here involved, I, therefore, fail to see why the stoppage of work was due to a labor dispute. My view is that the stoppage was due to the failure to reach an agreement, upon the expiration of the old contract, pursuant to which the negotiations for the new agreement to take the place of that which had expired were being carried on. The contract which expired on March 31st called for these negotiations to begin on March 14th. This was a method, agreed upon by the operators and the claimants' representatives, of circumventing a labor dispute, in my opinion. The majority opinion concedes that neither the claimants nor the operators should be charged with the result of the failure of the other to accept the various proposals, and that the conferees on each side had the right to reject proposals without prejudice; further, it is not said that the negotiations beginning on March 14th constituted a dispute. With that in mind, how can it be said that the very same negotiations suddenly changed into a dispute, as the majority opinion says, beginning "not later than March 28th." By thus setting the date for this curious metamorphosis, the majority would even deprive the joint conference of three days of agreed-upon negotiations. Can it be that the parties to the old contract agreed to have a dispute? The conference seems to have continued by consent after March 31st. Such a continuance was, in my mind, no more of a dispute than the original conferences of March 14th, and it must be remembered that no deadline was set by the old contract for the formation of the new working agreement. The fact that the negotiations were prolonged for some six weeks beyond the date of expiration of the old contract because each side at the conference table insisted upon certain contractual provisions with *Page 662 
which the other side would not agree, does not serve to make a dispute out of that which was a negotiation a short time before, since, basically, it was merely a failure to agree upon the terms of the contract. Though, as the majority opinion points out, it may be true that the parties to the controversy have not been charitable toward one another and the discussion may have been bitter, I cannot see why such factors should make these negotiations a labor dispute within the terms of a statute which merits a liberal construction by the courts.
In the case of United States Coal Co. v. UnemploymentCompensation Board, 66 Ohio App. 329, 32 N.E.2d 763, involving the same factual background and to which reference is made in the majority opinion, the Court of Appeals of Ohio said:
    "There was simply a conference attempting to work out an agreement between the interested parties. The only contract existing between them had ended. No duty rested upon either the operators or the miners. The operators were under no obligation to keep the mines open. The miners were under no obligation to work. There was no contractual obligation. * * * As we view it, it is not necessary to fix the blame for delay in negotiations. It is sufficient to say that they were delayed and that no contract existed."
A careful evaluation of the record shows that the stoppage of work was caused by the non-existence of a contract between the employers and the employees. It may be that the employees lived in houses belonging to the employers, enjoyed credit at stores owned by the employers and other incidents of employment, but that does not necessarily fix nor determine the relationship between employer and employee. The employee did not work, the employer did not pay. No services were rendered and no wages paid. It seems that the necessary facts to create the relationship of employer and employee were absent. The dissent of Justice Dehaven in the case of Block Coal  Coke Co. v.United Mine Workers of America, 177 Tenn. 247,149 S.W.2d 469, in my opinion, expresses *Page 663 
the correct view: "With the expiration of the contract at midnight, March 31st, claimants' employment thereunder ceased. They became unemployed individuals pending the negotiations of a new contract." Further, "It seems perfectly clear that claimants ceased work on April 1, 1939, because they had no working contract with the appellants, and not because of any labor dispute * * *."
The majority opinion attaches considerable importance to the action of the 1941 legislature, in failing to amend subsection 4, section 4, article 6 of the original act, by the addition of a proviso which would have covered the questions herein, although such a proviso was included in Senate Bill 170 and House Bill 371, as introduced and referred to the committees on the judiciary, in the Senate and House, respectively. It is also pointed out that subsection 4 was amended in another respect by Chapter 97, Acts of that session (Senate Bill 101). The proviso just referred to, and subsection 4 as amended are set forth in full in the majority opinion and will not be repeated here. In saying that considerable importance is given this legislative action, I may be guilty of an understatement, for the references to same in the majority opinion are as follows:
    "We are inclined to the opinion that the failure of the legislature to accept the views asserted by the mine workers in this case, has persuasive force
in support of the view that the legislature has been, at all times, unwilling to put into legal effect a definition of a labor dispute which would permit the payment of unemployment benefits under the circumstances here considered. Courts are not disposed to legislate into statutes, by interpretation, a meaning which the legislature itself, when offered opportunity to do so, is unwilling to sponsor", and "In our opinion that is what our legislature meant by the original act, and we think that, in effect, it reiterated its intent at its Regular Session of 1941, when, by its inaction on a proposed amendment embodying a different view, it failed to give to the statute a meaning, for the future, in harmony with that *Page 664 
which we are now asked by the claimants to give to the language used in the original statute", also, "In the face of the legislative decision on the subject indicated above, we are not disposed to give to the statute a meaning which the legislature has declined to give." (Emphasis mine.)
It seems unique to me that these statements follow an assertion that it is "doubtful" whether the failure of the legislature to enact the proviso should be given any effect as to legislative intent because of two contrasting implications arising therefrom and also, the further assertion that the failure to enact the proviso is not given any decisive force or effect. However, two questions of greater importance arise in my mind in connection with the majority opinion's treatment of the legislative proceedings. First: It argues, without citation of authority, that where disputes arise as to acts of the legislature and an opportunity is given the legislature to "interpret" by defining the terms of a former statute, "or otherwise", it may do so, and throw light on its original intention. This smacks of an encroachment upon the judiciary to begin with, in that disputes as to a legislative act may be taken to the enacting body for interpretation. Legislative power to amend an existing enactment cannot be denied, however, in this case, the reasoning of the majority can only be supported by the inaction or negative action of the legislature, further resting upon the violent assumption that the legislature was cognizant of disputes as to the meaning of its prior enactment. The subjects of judicial notice are many and varied, but I doubt that this or any other court can with propriety recognize that a legislature knew about the existence of a dispute as to the meaning of certain language in a prior enactment.
Second: The rejection of an amendment to a proposed statute, or the failure to enact a proposed statute in its entirety, has been recognized as a part of the legislative history of statutes and, in a proper case, looked to as an extrinsic aid in seeking legislative intent. McDonald  Johnson v. SouthernExpress Co., 134 F. 282; Peoples Gas Co. v. Ames, 359 Ill. 152,194 N.E. 260; Covington v. Tax *Page 665 Commission, 257 Ky. 84, 77 S.W.2d 386, citing 59 C. J. 1017;Fox v. Standard Oil Co., 294 U.S. 87, 55 S. Ct. 333,79 L. Ed. 780, citing Finlayson v. Shinnston, 113 W. Va. 434,168 S.E. 479; Murray Hospital v. Angrove, 92 Mont. 101, 10 P.2d 577;United States v. United Shoe Mach. Co., 264 F. 138, 174 (Aff.258 U.S. 451, 42 S. Ct. 363, 66 L. Ed. 708). In all of these cases, which I believe are typical of the great weight of authority, the legislative action of rejection of an amendment occurred at the same time, or during the same legislative session at which the statute itself was originally adopted and not, as is the case at bar, at some subsequent session. Our unemployment compensation law was enacted at the extraordinary session of 1936, or almost five years before the introduction of Senate Bill 170 and House Bill 371, herein mentioned, at the Regular Session of 1941. During that time, or for that matter, during the time between one regular session of the legislature and the next, the personnel of the legislature changes, also, the very meaning of words changes with the passage of time. How then can we gauge what the legislature meant, in the manner relied upon by the majority opinion. On this point I would adopt this excerpt from the opinion in Murray Hospital v.Angrove, supra, "* * * it is the contemporaneous action and construction by the legislature to which we may resort in order to determine the intent of that body in enacting a law or rejecting an amendment thereto. No case has been cited, or found, holding that the records and journals of subsequent sessions of the legislature have any probative value in determining the intent of the legislature in passing laws already on the statute books * * *."
In addition, a close perusal of the journals of the House of Delegates and the Senate of the 1941 Legislature shows that House Bill 371, and Senate Bill 170, did not receive the consideration of either body. House Bill 371 was amended in committee and reported back with a favorable recommendation. The committee amendments do not appear in the journal because the bill was laid on the table on second reading, so I am unable to attach any significance to the legislative history of House Bill 371 as *Page 666 
bearing upon legislative intent to exclude the proviso in question. Senate Bill 170 was introduced and referred to committee as hereinbefore noted; no other legislative action thereon is shown by the Senate Journal. I believe that it should appear that rejection of an amendment was effected by a vote of the members of the particular legislative body before such rejection can be regarded as an indicia of legislative intent, otherwise, conjectural elements and vague possibilities would be permitted to thrust themselves into the inherently elusive determination of intent. In Lane v. Kolb, 92 Ala. 636,9 So. 873, the view is expressed that the failure finally to include an amendment cannot be considered. See Crawford, Statutory Construction, sec. 216, p. 384. Finlayson v.Shinnston, supra, refers to the state senate's rejection of Senate Joint Resolution No. 1, introduced at the extraordinary session of 1932, as bearing upon legislative intent in the adoption of a joint resolution, at the same session, providing for the submission of the tax limitation amendment to the electorate. The resolution (S. J. R. 1), requiring a two-thirds vote, was adopted, failing by a 16-14 vote; a motion to reconsider that vote prevailed, 18-12 and finally a motion to indefinitely postpone further consideration of the resolution also prevailed. I submit that such a rejection by the legislature does not appear in the proceedings anent Senate Bill 170 and House Bill 371.
The length of this discussion of legislative action or inaction and its indication of meaning and intent is justified, I believe, by the important position it has been accorded in the majority opinion as a bulwark supporting the conclusions therein announced. I have included quotations therefrom in this dissenting note which indicate to me that this particular point is considered to be of major importance regardless of any statement which might indicate the contrary.
For the reasons herein stated, I disagree with the majority of the Court and would reverse the judgment of the Circuit Court of Kanawha County. *Page 667